PeR Ctjeiam.
The only exception assigned as error reads: “The defendants further except and object to the CHARGE OF THE COURT for the reason that the Court failed and neglected to Charge the Jury as to the LAW OF THE CASE as would be applied to the case at bar as the Court was required to do as specifically set out in G.S. 1-180.”
The exception does not indicate what legal question was presented and not covered in the charge. The pleadings and testimony show no complicated legal questions were presented. The rights of the parties were dependent on the answers which the jury should give to simple factual questions. The exception is broadside and, for that reason, insufficient. Clifton v. Turner, 257 N.C. 92, 125 S.E. 2d 339; Darden v. Bone, 254 N.C. 599, 119 S.E. 2d 634.
No error.